UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4092


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

XAVIER DIAMOND LUCKEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:10-cr-00226-TDS-1)


Submitted:   October 12, 2011             Decided:   November 1, 2011


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Eric D. Placke,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Clifton T.
Barrett, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Xavier Diamond Luckey pleaded guilty, pursuant to a

plea agreement, to one count of possession of ammunition by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1), 924(e)

(2006).     The district court imposed a custodial sentence of 180

months followed by five years of supervised release.                                     Luckey

appeals    the   length      of    the   term       of        supervised        release.       We

affirm.

            We   review      a    sentence        under        a    deferential        abuse   of

discretion standard.              Gall v. United States, 552 U.S. 38, 51

(2007).      First,     we   inspect      for       procedural           reasonableness        by

ensuring    that   the       district         court       committed        no     significant

procedural errors, such as failing to calculate or improperly

calculating the Guidelines range, failing to consider the 18

U.S.C.     § 3553(a)     (2006)      factors,            or     failing     to        adequately

explain the sentence.             United States v. Boulware, 604 F.3d 832,

837-38    (4th   Cir.     2010).         We       then    consider        the     substantive

reasonableness of the sentence imposed, taking into account the

totality    of   the    circumstances.              Gall,          552   U.S.    at    51.     We

presume that a sentence within a properly-calculated Guidelines

range is reasonable.             United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).        That presumption may be rebutted by a showing

“that the sentence is unreasonable when measured against the [18

U.S.C.] § 3553 factors.”              United States v. Montes-Pineda, 445

                                              2
F.3d     375,     379     (4th    Cir.     2006)    (internal      quotation    marks

omitted).

            The        district    court    provided     a   cogent   and   adequate

explanation       for     its     imposition       of   Luckey’s    sentence.      It

explained both the mitigating and the aggravating factors that

formed    the     basis    for    the    sentence.       The    five-year   term   of

supervised release was within the advisory Guidelines range and

Luckey has failed to rebut the presumption of reasonableness

that attaches to such a sentence.

            We therefore affirm the district court’s judgment.                     We

dispense        with    oral     argument    because      the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                            3